Case 2:17-cr-00024-LGW-BWC Document 129 Filed 03/10/21 Page1of8

GAS 245D Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA
BRUNSWICK DIVISION

JUDGMENT IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)

UNITED STATES OF AMERICA

v.

Case Number: 2:17CR00024-2

 

Rebecca Elizabeth Cain

USM Number: 22074-021

 

)
)
)
)
)
)
)
)

James Wrixam Mcllvaine
Defendant's Attorney

THE DEFENDANT:
admitted guilt to violations of mandatory, standard, and special conditions of the term of supervision.

(] was found in violation of condition(s) after denial of guilt.
The defendant is adjudicated guilty of these violations:
Violation Number Nature of Violation Violation Ended

I The defendant failed to participate in a program of testing for drug and alcohol May 17, 2018
abuse (special condition).

2 The defendant associated with a person convicted of a felony and was not May 17, 2018
granted permission to do so by the probation officer (standard condition).

The defendant is sentenced as provided in pages 3 through _8 _ of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

C] The defendant has not violated the condition(s), , and is discharged as to such violation(s).

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

March, 2021 L

Last Four Digits of Defendant’s Soc. Sec No.: 2870 Date V7 Judgment
Defendant’s Year of Birth: 1989 ge

— Signature off Jadg

   
 

City and State of Defendant’s Residence:

ODBEY WOOD
LaGrange, Georgia UNITED STATES DISTRICT JUDGE

 

Name and Title of Judge

Nore Yo zee

Date
Case 2:17-cr-00024-LGW-BWC Document 129 Filed 03/10/21 Page 2 of 8

GAS 245D Judgment in a Criminal Case for Revocations

Judgment — Page 2 of 8

 

DEFENDANT:
CASE NUMBER:

Violation Number

3

--10

Rebecca Elizabeth Cain
2:17CR00024-2

ADDITIONAL VIOLATIONS

Nature of Violation

The defendant left the judicial district of supervision without the permission of
the court or probation officer (standard condition).

The defendant failed to refrain from unlawful use of a controlled substance
(mandatory condition).

The defendant failed to participate in a program of testing for drug and alcohol
abuse (special condition).

The defendant failed to refrain from unlawful use of a controlled substance
{mandatory condition).

The defendant failed to participate in a mental health treatment program
{special condition).

The defendant failed to notify the probation officer ten days prior to a change
in residence or employment (standard condition).

The defendant failed to refrain from unlawful use of a controlled substance
{mandatory condition).

The defendant failed to pay the total criminal monetary penalties under the
schedule of payments (mandatory condition).

Violation Ended

May 17, 2018

July 12, 2018

August 23, 2018

September 10, 2018

January 28, 2019

December 6, 2018

December 19, 2018

January 31, 2019
Case 2:17-cr-00024-LGW-BWC Document 129 Filed 03/10/21 Page 3 of 8

 

GAS 245D Judgment in a Criminal Case for Revocations Judgment — Page 3 of 8
DEFENDANT: Rebecca Elizabeth Cain
CASE NUMBER: 2:17CRO0024-2

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: 6 months

DJ The Court makes the following recommendations to the Bureau of Prisons:
Designation to the federal facility in Coleman, Florida, or Atlanta, Georgia, is recommended.

] The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
CC] at  O am O pm. on

O) as notified by the United States Marshal.

[J] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

O _sbefore 2 p.m. on

 

( as notified by the United States Marshal.

C) as notified by the Probation or Pretrial Services Office.

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on - tO — _ a
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case 2:17-cr-00024-LGW-BWC Document 129 Filed 03/10/21 Page 4of8

 

GAS 245D Judgment in a Criminal Case for Revocations Judgment — Page 4 of 8
DEFENDANT: Rebecca Elizabeth Cain
CASE NUMBER: 2:17CR00024-2

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: 6 months

MANDATORY CONDITIONS
1. You must not commit another federal, state, or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to 1 drug test within 15 days of release

from imprisonment and at least 2 periodic drug tests thereafter, as determined by the court.

C1 The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of future
substance abuse. (Check. if applicable.)

4. You must cooperate in the collection of DNA as directed by the probation officer. (Check, ifapplicable.)

5. C1 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides,
works, is a student, or was convicted of a qualifying offense. (Check. if applicable)

6. CJ You must participate in an approved program for domestic violence. (Check. if applicable.)
7. (1) You must make restitution in accordance with 18 §§ U.S.C. 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (Check. if applicable.)
8. You must pay the assessment imposed in accordance with 18 § U.S.C. 3013.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
Case 2:17-cr-00024-LGW-BWC Document 129 Filed 03/10/21 Page 5of8

 

GAS 245D Judgment in a Criminal Case for Revocations Judgment — Page 5 of 8
DEFENDANT: Rebecca Elizabeth Cain
CASE NUMBER: 2:17CR00024-2

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

11.

12,

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been

convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
the probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e. anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as a nunchakus or
tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting permission from the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified that person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A USS. probation officer has instructed me on the conditions specified by the court and has provide me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date
Case 2:17-cr-00024-LGW-BWC Document 129 Filed 03/10/21 Page 6 of 8

 

GAS 245D Judgment in a Criminal Case for Revocations Judgment — Page 6 of 8
DEFENDANT: Rebecca Elizabeth Cain
CASE NUMBER: 2:17CR00024-2

SPECIAL CONDITIONS OF SUPERVISION

1. During the first three months of supervision, you must commence and participate in a 90-day, in-patient substance abuse treatment
program and follow the rules and regulations of that program. Thereafter, you must participate in an out-patient substance abuse treatment
program and follow the rules and regulations of that program. The probation officer will supervise your participation in the programs. You
must pay the costs of treatment in an amount to be determined by the probation officer, based on your ability to pay or availability of third-

party payment.

2. You must submit to substance abuse testing to determine if you have used a prohibited substance. You must not attempt to obstruct or
tamper with the testing methods.

3. You must participate in a mental health treatment program and follow the rules and regulations of that program. The probation officer, in
consultation with the treatment provider, will supervise your participation in the program. You must pay the costs of treatment in an amount
to be determined by the probation officer, based on your ability to pay or availability of third-party payment.

4. You must provide the probation officer with access to any requested financial information and authorize the release of any financial
information. The probation office may share financial information with the U.S. Attorney's Office.

5. You must not incur new credit charges, or open additional lines of credit without the approval of the probation officer.

6. You must submit your person, property, house, residence, office, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(1)), other
electronic communications or data storage devices or media, to a search conducted by a United States probation officer. Failure to submit to a
search may be grounds for revocation of release. You must warn any other occupants that the premises may be subject to searches pursuant to
this condition. The probation officer may conduct a search under this condition only when reasonable suspicion exists that you have violated
a condition of supervision and that the areas to be searched contain evidence of this violation. Any search must be conducted at a reasonable
time and in a reasonable manner.
Case 2:17-cr-00024-LGW-BWC Document 129 Filed 03/10/21 Page 7 of 8

 

GAS 245D Judgment in a Criminal Case for Revocations Judgment — Page 7 of 8
DEFENDANT: Rebecca Elizabeth Cain

CASE NUMBER: 2:17CR00024-2

CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments.

Assessment JVTA Assessment * Fine Restitution
TOTALS $1,000 (re-imposed)

(1 | The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C)
will be entered after such determination.

1s The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage

TOTALS $ $

Ol _sRestitution amount ordered pursuant to plea agreement $

(] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the schedule of’
payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(C) ‘The court determined that the defendant does not have the ability to pay interest and it is ordered that:
Cs the interest requirement is waived forthe (J fine (1) restitution.

CZ sthe interest requirement for the OO fine C) restitution is modified as follows:

* Justice for Victims of trafficking Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
Case 2:17-cr-00024-LGW-BWC Document 129 Filed 03/10/21 Page 8 of 8

 

GAS 245D Judgment in a Criminal Case for Revocations Judgment — Page 8 of 8
DEFENDANT: Rebecca Elizabeth Cain
CASE NUMBER: 2:17CR00024-2

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Lump sum payment of _ $1,000 due immediately, balance due

0 not later than _or
bh] inaccordance [| C, & D, QC) E,or [CD Fbelow;or

(CO Payment to begin immediately (may be combined with Oc, C} D, or OD F below); or
C (© Paymentinequal j= ___ (e.g. weekly, monthly, quarterly) installmentsof $ == overaperiodof
(¢.g., months or years),tocommence —__—_—_s¢.g., 30 or 60 days) after the date of this judgment; or
D Paymentinequal monthly —_(¢.g., weekly, monthly, quarterly) installments of $125 —s_ overa period of

8 months (¢.g., months or years), tocommence _ 30days __ (e.g., 30 or 60 day's) after release from imprisonment to a
term of supervision; or

E  (] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F  [ Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

O Joint and Several
Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
corresponding payee, if appropriate.

O

The defendant shall pay the cost of prosecution.
CJ) = The defendant shail pay the following court cost(s):

CJ The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) }VWTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
